     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 1 of 70 Page ID #:2128



 1    TRACY L. WILKISON
      Acting United States Attorney
 2    SCOTT M. GARRINGER
      Assistant United States Attorney
 3    Chief, Criminal Division
      POONAM G. KUMAR (Cal. Bar No. 270802)
 4    ROGER A. HSIEH (Cal. Bar No. 294195)
      GREGORY BERNSTEIN (Cal. Bar No. 299204)
 5    Assistant United States Attorneys
      Major Fraud/General Crimes Sections
 6         312 North Spring Street
           Los Angeles, California 90012
 7         Telephone: (213) 894-0719
           E-mail:    poonam.kumar@usdoj.gov
 8
      Attorneys for Plaintiff
 9    UNITED STATES OF AMERICA
10                            UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12 UNITED STATES OF AMERICA,                     No. CR 19-282-RGK

13              Plaintiff,                       JOINT PROPOSED JURY INSTRUCTIONS
                                                 [UNDISPUTED SET]
14                    v.

15 ZHONGTIAN LIU,
    aka “Liu Zhongtian,”
16 aka “Chairman,”
    aka “Uncle Liu,”
17 aka “UL,”
    aka “Big Boss,”
18 CHINA ZHONGWANG HOLDINGS
      LIMITED,
19 aka “ZW,”
    aka “Mother Ship,”
20 ZHAOHUA CHEN,
    aka “Chen Zhaohua,”
21 aka “Uncle Chen,”
   XIANG CHUN SHAO,
22 aka “Johnson Shao,”
   PERFECTUS ALUMINIUM Inc.,
23 aka “Perfectus Aluminum Inc.,”
   PERFECTUS ALUMINUM ACQUISITIONS
24    LLC,
   SCUDERIA DEVELOPMENT LLC,
25 1001 DOUBLEDAY LLC,
   VON KARMAN – MAIN STREET LLC, and
26 10681 PRODUCTION AVENUE LLC,

27              Defendants.

28

                                             1
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 2 of 70 Page ID #:2129



 1         Plaintiff United States of America, by and through its counsel

 2    of record, the Acting United States Attorney for the Central

 3    District of California and Assistant United States Attorneys Roger

 4    A. Hsieh, Poonam G. Kumar, and Gregory D. Bernstein, and defendants

 5    Perfectus Aluminium Inc., also known as “Perfectus Aluminum Inc.”

 6    and Perfectus Aluminum Acquisitions, LLC (collectively, the

 7    “Perfectus defendants”), by and through their counsel of record,

 8    Robert Ruyak; Scuderia Development, LLC; 1001 Doubleday, LLC; Von

 9    Karman-Main Street, LLC; and 10681 Production Avenue, LLC
10    (collectively, the “Warehouse defendants”), by and through their
11    counsel of record, Stephen Larson, Hilary Potashner, and A.
12    Alexander Lowder (collectively, the “parties”) hereby submit a set
13    of joint proposed instructions regarding which there is no dispute.
14    The parties respectfully reserve the right to supplement these jury
15    instructions as needed.      The parties will supplement jury
16    instructions regarding the forfeiture proceedings separately.
17         Unless otherwise noted, the parties have used the most recent
18    version (as of August 2021) of the Jury Instructions found on the

19    Ninth Circuit’s website at: http://www3.ce9.uscourts.gov/jury-

20    instructions/model-criminal.

21

22

23

24

25

26

27

28

                                             2
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 3 of 70 Page ID #:2130



 1    Dated: 8/5/2021                     Respectfully submitted,

 2                                        TRACY L. WILKISON
                                          Acting United States Attorney
 3
                                          SCOTT M. GARRINGER
 4                                        Assistant United States Attorney
                                          Chief, Criminal Division
 5
                                          ______/s/____________________
 6                                        POONAM G. KUMAR
                                          ROGER A. HSIEH
 7                                        GREGORY BERNSTEIN
                                          Assistant United States Attorneys
 8
                                          Attorneys for Plaintiff
 9                                        UNITED STATES OF AMERICA
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 4 of 70 Page ID #:2131



 1             INDEX OF AGREED-UPON JOINT PROPOSED JURY INSTRUCTIONS

 2
       Proposed     Court         Title                    Source              Page
 3       No.         No.

 4                              PRE-TRIAL INSTRUCTIONS

 5         1                 Duty of Jury        Ninth Circuit Model             1
                                                 Criminal Jury
 6                                               Instructions, No. 1.1
                                                 (2010 ed.)
 7
           2                 The Charge --  Ninth Circuit Model                  2
 8                           Presumption of Criminal Jury
 9                           Innocence      Instructions, No. 1.2
                                            (2010 ed.)
10
           3                 What is             Ninth Circuit Model             4
11                           Evidence            Criminal Jury
                                                 Instructions, No. 1.3
12                                               (2010 ed.)
13         4                 What is Not         Ninth Circuit Model             5
14                           Evidence            Criminal Jury
                                                 Instructions, No. 1.4
15                                               (2010 ed.)

16         5                 Direct and     Ninth Circuit Model                  6
                             Circumstantial Criminal Jury
17                           Evidence       Instructions, No. 1.5
                                            (2010 ed.)
18

19         6                 Ruling on           Ninth Circuit Model             7
                             Objections          Criminal Jury
20                                               Instructions, No. 1.6
                                                 (2010 ed.)
21
           7                 Credibility of Ninth Circuit Model                  8
22                           Witnesses      Criminal Jury
                                            Instructions, No. 1.7
23
                                            (2010 ed.)
24
           8                 Conduct of the Ninth Circuit Model                  9
25                           Jury           Criminal Jury
                                            Instructions, No. 1.8
26                                          (2010 ed.)
27

28

                                             i
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 5 of 70 Page ID #:2132



 1
       Proposed     Court         Title                    Source              Page
 2       No.         No.

 3         9                 No Transcript       Ninth Circuit Model             12
                             Available to        Criminal Jury
 4                           Jury                Instructions, No. 1.9
                                                 (2010 ed.)
 5
          10                 Taking Notes        Ninth Circuit Model             13
 6                                               Criminal Jury
                                                 Instructions, No. 1.10
 7
                                                 (2010 ed.)
 8
          11                 Outline of          Ninth Circuit Model             14
 9                           Trial               Criminal Jury
                                                 Instructions, No. 1.11
10                                               (2010 ed.)
11        12                 Jury to Be     Ninth Circuit Model                  15
                             Guided by      Criminal Jury
12
                             English        Instructions, No. 1.12
13                           Translation/
                             Interpretation
14
          13                 Separate            Ninth Circuit Model             16
15                           Consideration       Criminal Jury
                             For Each            Instructions, No. 1.13
16                           Defendant           (2010 ed.)
17
          14                 Bench               Ninth Circuit Model             17
18                           Conferences         Criminal Jury
                             and Recesses        Instructions, No. 1.16
19                                               (2010 ed.)

20                   INSTRUCTIONS DURING THE PENDENCY OF TRIAL
21        15                 Cautionary          Ninth Circuit Model             18
                             Instruction         Criminal Jury
22
                                                 Instructions, No. 2.1
23                                               (2010 ed.)

24        16                 Stipulations        Ninth Circuit Model             20
                             of Fact             Criminal Jury
25                                               Instructions, No. 2.3
                                                 (2010 ed.)
26

27

28

                                            ii
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 6 of 70 Page ID #:2133



 1
       Proposed     Court         Title                    Source              Page
 2       No.         No.

 3        17                 Judicial             Ninth Circuit Model            21
                             Notice               Criminal Jury
 4                                                instructions, No. 2.4
                                                  (2010 ed.)
 5
                                                                                 22
          18                 Foreign              Ninth Circuit Model
 6                           Language             Criminal Jury
                             Testimony            Instructions, No. 2.9
 7
                                                  (2010 ed.)
 8
                      INSTRUCTIONS AFTER THE CLOSE OF EVIDENCE
 9
          19                 Duties of the        Ninth Circuit Model            23
10                           Jury to Find         Criminal Jury
                             Facts and            Instructions, No. 3.1
11                           Follow Law           (2010 ed.)
12        20                 Charge Against       Ninth Circuit Model            25
13                           Defendant Not        Criminal Jury
                             Evidence --          Instructions, No. 3.2
14                           Presumption of       (2010 ed.)
                             Innocence --
15                           Burden of
                             Proof
16
          22                 What Is              Ninth Circuit Model            26
17
                             Evidence             Criminal Jury
18                                                Instructions, No. 3.6
                                                  (2010 ed.)
19
          23                 What Is Not          Ninth Circuit Model            27
20                           Evidence             Criminal Jury
                                                  Instructions, No. 3.7
21                                                (2010 ed.)
22
          24                 Direct and     Ninth Circuit Model                  28
23                           Circumstantial Criminal Jury
                             Evidence       Instructions, No. 3.8
24                                          (2010 ed.)

25        25                 Credibility of Ninth Circuit Model                  29
                             Witnesses      Criminal Jury
26                                          Instructions, No. 3.9
27                                          (2010 ed.)

28

                                            iii
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 7 of 70 Page ID #:2134



 1
       Proposed     Court         Title                    Source              Page
 2       No.         No.

 3        26                 Activities Not Ninth Circuit Model                  30
                             Charged        Criminal Jury
 4                                          Instructions, No. 3.10
                                            (2010 ed.)
 5
          27                 Separate            Ninth Circuit Model             31
 6                           Consideration       Criminal Jury
                             of Multiple         Instructions, No. 3.13
 7
                             Counts --           (2010 ed.)
 8                           Multiple
                             Defendants
 9
          28                 Corporate           Ninth Circuit Model             32
10                           Defendant           Criminal Jury
                                                 Instructions, No. 3.16
11                                               (2010 ed.)
12
          29                 Foreign             Ninth Circuit Model             33
13                           Language            Criminal Jury
                             Testimony           Instructions, No. 3.17
14                                               (2010 ed.)

15        30                 On or About -- Ninth Circuit Model                  34
                             Defined        Criminal Jury
16                                          Instructions, No. 3.18
17                                          (2010 ed.)
                                                 O’Malley, Grenig & Lee,
18        31                 Approximate                                         35
                                                 Fed. Jury Practice and
                             Amount --
                                                 Instr. § 13.06 (6th ed.)
19                           Explained
                                                 [Approximate Amount --
20                                               Explained] [modified for
                                                 this case]; Ramsey v.
21                                               United States, 245 F.2d
                                                 295, 297 (9th Cir. 1957).
22
          32                 Other Crimes,  Ninth Circuit Model                  36
23                           Wrongs or Acts Criminal Jury
                             of Defendant   Instructions, No. 4.3
24                                          (2010 ed.)
25

26

27

28

                                            iv
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 8 of 70 Page ID #:2135



 1
       Proposed     Court         Title                    Source              Page
 2       No.         No.
                                            Ninth Circuit Model
 3        33                 Government’s                                        37
                             Proposed       Criminal Jury
                             Instruction    Instructions, No. 2.12
 4                                          (2010 2d.) (modified for
                             Evidence for a specific case)
 5
                             Limited
 6                           Purpose

 7        34                 Impeachment         Ninth Circuit Model             38
                             Evidence            Criminal Jury
 8                                               Instructions, No. 4.8
                                                 (2010 ed.)
 9
          35                 Testimony of        Ninth Circuit Model             39
10
                             Witnesses           Criminal Jury
11                           Involving           Instructions, No. 4.9
                             Special             (2010 ed.)
12                           Circumstances
                             – Immunity,
13                           Benefits,
                             Accomplice,
14
                             Plea
15
          36                 Opinion        Ninth Circuit Model                  40
16                           Evidence --    Criminal Jury
                             Expert Witness Instructions, No. 4.14
17                                          (2010 ed.)
18        37                 Charts and          Ninth Circuit Model             41
                             Summaries Not       Criminal Jury
19
                             Admitted Into       Instructions, No. 4.16
20                           Evidence            (2010 ed.)
          38
21                           Charts and          Ninth Circuit Model             42
                             Summaries           Criminal Jury
22                           Admitted Into       Instructions, No. 4.17
                             Evidence            (2010 ed.)
23
          42                 Conspiracy --       Ninth Circuit Model             44
24
                             Knowledge and       Criminal Jury
25                           Association         Instructions, No. 8.23
                             with Other          (2010 ed.)
26                           Conspirators

27

28

                                             v
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 9 of 70 Page ID #:2136



 1
       Proposed     Court         Title                    Source              Page
 2       No.         No.

 3        45                 Wire Fraud --       Ninth Circuit Model             45
                             Elements            Criminal Jury
 4                                               Instructions, No. 8.124
                                                 (2010 ed.)
 5
          46                 Scheme to           Ninth Circuit Model             47
 6                           Defraud --          Criminal Jury
                             Vicarious           Instructions, No. 8.122
 7
                             Liability           (2010 ed.)
 8
          47                 Passing False       Ninth Circuit Model             48
 9                           Documents           Criminal Jury
                             Through             Instructions, No. 8.36
10                           Customhouse --      (2010 ed.)
                             Elements
11
          50                 Knowingly --        Ninth Circuit Model             49
12
                             Defined             Criminal Jury
13                                               Instructions, No. 5.7
                                                 (2010 ed.)
14
          53                 International       Ninth Circuit Model            50]
15                           Promotional         Criminal Jury
                             Laundering --       Instructions, No. 8.148
16                           Elements            (2010 ed.)
17
          54                 Aiding and          Ninth Circuit Model             51
18                           Abetting            Criminal Jury
                                                 Instructions, No. 5.1
19                                               (2010 ed.)

20        55                 Aiding and          Ninth Circuit Model             53
                             Abetting            Criminal Jury
21                                               Instructions, No. 5.1A
22                                               (2010 ed.; approved
                                                 9/2019)
23
          59                 Duty to             Ninth Circuit Model             54
24                           Deliberate          Criminal Jury
                                                 Instructions, No. 7.1
25                                               (2010 ed.)
26

27

28

                                            vi
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 10 of 70 Page ID #:2137



 1
       Proposed     Court          Title                    Source              Page
 2       No.         No.

 3         60                 Consideration        Ninth Circuit Model           55
                              of Evidence --       Criminal Jury
 4                            Conduct of the       Instructions, No. 7.2
                              Jury                 (2010 ed.)
 5
           61                 Use of Notes         Ninth Circuit Model           57
 6                                                 Criminal Jury
                                                   Instructions, No. 7.3
 7
                                                   (2010 ed.)
 8
           62                 Jury                 Ninth Circuit Model           58
 9                            Consideration        Criminal Jury
                              of Punishment        Instructions, No. 7.4
10                                                 (2010 ed.)
11         63                 Verdict Form         Ninth Circuit Model           59
                                                   Criminal Jury
12
                                                   Instructions, No. 7.5
13                                                 (2010 ed.)

14         64                 Communication        Ninth Circuit Model           60
                              with Court           Criminal Jury
15                                                 Instructions, No. 7.6
                                                   (2010 ed.)
16

17

18

19

20

21

22

23

24

25

26

27

28

                                             vii
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 11 of 70 Page ID #:2138



 1                             COURT’S INSTRUCTION NO. 1

 2                         JOINT PROPOSED INSTRUCTION NO. 1

 3

 4          Jurors: You now are the jury in this case, and I want to take a

 5    few minutes to tell you something about your duties as jurors and to

 6    give you some preliminary instructions. At the end of the trial I

 7    will give you more detailed written instructions that will control

 8    your deliberations. When you deliberate, it will be your duty to

 9    weigh and to evaluate all the evidence received in the case and, in
10    that process, to decide the facts. To the facts as you find them,
11    you will apply the law as I give it to you, whether you agree with
12    the law or not. You must decide the case solely on the evidence and
13    the law before you and must not be influenced by any personal likes
14    or dislikes, opinions, prejudices, or sympathy. Please do not take
15    anything I may say or do during the trial as indicating what I think
16    of the evidence or what your verdict should be -- that is entirely
17    up to you.
18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No 1.1 (2010 ed.)

28    [Duty of Jury]

                                             1
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 12 of 70 Page ID #:2139



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 2

 3

 4          This is a criminal case brought by the United States

 5    government. The government charges the defendants with violating

 6    Section 371 of Title 18 of the United States Code in two different

 7    ways, namely, by conspiring to (1) defraud the United States,

 8    specifically, U.S. Customs and Border Patrol, and (2) commit

 9    offenses against the United States, specifically, wire fraud, in
10    violation of Section 1343 of Title 18 of the United States Code;
11    passing false and fraudulent papers through the customhouse, in
12    violation of Section 545 of Title 18 of the United States Code; and
13    international promotional money laundering, in violation of Section
14    1956(a)(2)(A) of Title 18 of the United States Code.           In addition to
15    the conspiracy to commit the crimes, the defendants are also charged
16    with having committed the offenses of wire fraud and passing false
17    and fraudulent papers through the customhouse.          Perfectus Aluminium,
18    Inc. and Perfectus Acquisitions, LLC are also charged with having

19    committed the offense of international promotional money

20    laundering.

21          The charges against the defendants are contained in the

22    indictment.    The indictment simply describes the charges the

23    government brings against the defendants.         The indictment is not

24    evidence and does not prove anything.

25    //

26    //

27

28

                                             2
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 13 of 70 Page ID #:2140



 1          Each defendant has pleaded not guilty to the charges and is

 2    presumed innocent unless and until the government proves the

 3    defendant guilty beyond a reasonable doubt. In addition, the

 4    defendant has the right to remain silent and never has to prove

 5    innocence or to present any evidence.

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25    Ninth Circuit Model Jury Instructions, No. 1.2 (2010 ed.) [The

26    Charge -- Presumption of Innocence] (modified to reflect indictment)

27

28

                                             3
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 14 of 70 Page ID #:2141



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 3

 3

 4          The evidence you are to consider in deciding what the facts are

 5    consists of:

 6          (1) the sworn testimony of any witness;

 7          (2) the exhibits which are received in evidence; and

 8          (3) any facts to which the parties agree.

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 1.3 (2010 ed.)

28    [What Is Evidence]

                                             4
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 15 of 70 Page ID #:2142



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 4

 3

 4          The following things are not evidence, and you must not

 5    consider them as evidence in deciding the facts of this case:

 6          (1)   statements and arguments of the attorneys;

 7          (2)   questions and objections of the attorneys;

 8          (3)   testimony that I instruct you to disregard; and

 9          (4)   anything you may see or hear when the court is not in
10    session even if what you see or hear is done or said by one of the
11    parties or by one of the witnesses.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 1.4 (2010 ed.)

28    [What Is Not Evidence]

                                             5
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 16 of 70 Page ID #:2143



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 5

 3

 4          Evidence may be direct or circumstantial. Direct evidence is

 5    direct proof of a fact, such as testimony by a witness about what

 6    that witness personally saw or heard or did. Circumstantial evidence

 7    is indirect evidence, that is, it is proof of one or more facts from

 8    which one can find another fact.

 9          You are to consider both direct and circumstantial evidence.
10    Either can be used to prove any fact. The law makes no distinction
11    between the weight to be given to either direct or circumstantial
12    evidence. It is for you to decide how much weight to give to any
13    evidence.
14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 1.5 (2010 ed.)

28    [Direct and Circumstantial Evidence]

                                             6
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 17 of 70 Page ID #:2144



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 6

 3

 4          There are rules of evidence that control what can be received

 5    in evidence. When a lawyer asks a question or offers an exhibit in

 6    evidence and a lawyer on the other side thinks that it is not

 7    permitted by the rules of evidence, that lawyer may object. If I

 8    overrule the objection, the question may be answered or the exhibit

 9    received. If I sustain the objection, the question cannot be
10    answered, or the exhibit cannot be received. Whenever I sustain an
11    objection to a question, you must ignore the question and must not
12    guess what the answer would have been.
13          Sometimes I may order that evidence be stricken from the record
14    and that you disregard or ignore the evidence. That means that when
15    you are deciding the case, you must not consider the evidence that I
16    told you to disregard.
17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 1.6 (2010 ed.)

28    [Ruling On Objections]

                                             7
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 18 of 70 Page ID #:2145



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 7

 3

 4          In deciding the facts in this case, you may have to decide

 5    which testimony to believe and which testimony not to believe. You

 6    may believe everything a witness says, or part of it, or none of it.

 7          In considering the testimony of any witness, you may take into

 8    account:

 9          (1)   the witness’s opportunity and ability to see or hear or
10    know the things testified to;
11          (2)   the witness’s memory;
12          (3)   the witness’s manner while testifying;
13          (4)   the witness’s interest in the outcome of the case, if any;
14          (5)   the witness’s bias or prejudice, if any;
15          (6)   whether other evidence contradicted the witness’s
16    testimony;
17          (7)   the reasonableness of the witness’s testimony in light of
18    all the evidence; and

19          (8)   any other factors that bear on believability.

20          The weight of the evidence as to a fact does not necessarily

21    depend on the number of witnesses who testify about it.

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 1.7 (2010 ed.)

28    [Credibility Of Witnesses]

                                             8
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 19 of 70 Page ID #:2146



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 8

 3

 4          I will now say a few words about your conduct as jurors.

 5          First, keep an open mind throughout the trial, and do not

 6    decide what the verdict should be until you and your fellow jurors

 7    have completed your deliberations at the end of the case.

 8          Second, because you must decide this case based only on the

 9    evidence received in the case and on my instructions as to the law
10    that applies, you must not be exposed to any other information about
11    the case or to the issues it involves during the course of your jury
12    duty. Thus, until the end of the case or unless I tell you
13    otherwise:
14          Do not communicate with anyone in any way and do not let anyone
15    else communicate with you in any way about the merits of the case or
16    anything to do with it. This restriction includes discussing the
17    case in person, in writing, by phone, tablet, or computer, or any
18    other means, via email, via text messaging, or any Internet chat

19    room, blog, website or application, including but not limited to

20    Facebook, YouTube, Twitter, Instagram, LinkedIn, Snapchat, TikTok,

21    or any other forms of social media. This restriction also applies to

22    communicating with your fellow jurors until I give you the case for

23    deliberation, and it applies to communicating with everyone else

24    including your family members, your employer, the media or press,

25    and the people involved in the trial, although you may notify your

26    family and your employer that you have been seated as a juror in the

27    case, and how long you expect the trial to last. But, if you are

28    asked or approached in any way about your jury service or anything

                                             9
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 20 of 70 Page ID #:2147



 1    about this case, you must respond that you have been ordered not to

 2    discuss the matter. In addition, you must report the contact to the

 3    court.

 4          Because you will receive all the evidence and legal instruction

 5    you properly may consider to return a verdict: do not read, watch,

 6    or listen to any news or media accounts or commentary about the case

 7    or anything to do with it[, although I have no information that

 8    there will be news reports about this case]; do not do any research,

 9    such as consulting dictionaries, searching the Internet or using
10    other reference materials; and do not make any investigation or in
11    any other way try to learn about the case on your own. Do not visit
12    or view any place discussed in this case, and do not use the
13    Internet or any other resource to search for or view any place
14    discussed during the trial. Also, do not do any research about this
15    case, the law, or the people involved—including the parties, the
16    witnesses or the lawyers—until you have been excused as jurors. If
17    you happen to read or hear anything touching on this case in the
18    media, turn away and report it to me as soon as possible.

19          These rules protect each party’s right to have this case

20    decided only on evidence that has been presented here in court.

21    Witnesses here in court take an oath to tell the truth, and the

22    accuracy of their testimony is tested through the trial process. If

23    you do any research or investigation outside the courtroom, or gain

24    any information through improper communications, then your verdict

25    may be influenced by inaccurate, incomplete or misleading

26    information that has not been tested by the trial process. Each of

27    the parties is entitled to a fair trial by an impartial jury, and if

28    you decide the case based on information not presented in court, you

                                             10
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 21 of 70 Page ID #:2148



 1    will have denied the parties a fair trial. Remember, you have taken

 2    an oath to follow the rules, and it is very important that you

 3    follow these rules.

 4          A juror who violates these restrictions jeopardizes the

 5    fairness of these proceedings[, and a mistrial could result that

 6    would require the entire trial process to start over]. If any juror

 7    is exposed to any outside information, please notify the court

 8    immediately.

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 1.8 (2010 ed.)

28    [Conduct of the Jury]

                                             11
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 22 of 70 Page ID #:2149



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 9

 3

 4          At the end of the trial you will have to make your decision

 5    based on what you recall of the evidence. You will not have a

 6    written transcript of the trial. I urge you to pay close attention

 7    to the testimony as it is given.

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 1.9 (2010 ed.)

28    [No Transcript Available to Jury]

                                             12
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 23 of 70 Page ID #:2150



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 10

 3

 4          If you wish, you may take notes to help you remember the

 5    evidence. If you do take notes, please keep them to yourself until

 6    you and your fellow jurors go to the jury room to decide the case.

 7    Do not let note taking distract you from being attentive. When you

 8    leave court for recesses, your notes should be left in the

 9    courtroom. No one will read your notes.
10          Whether or not you take notes, you should rely on your own
11    memory of the evidence. Notes are only to assist your memory. You
12    should not be overly influenced by your notes or those of your
13    fellow jurors.
14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 1.10 (2010 ed.)

28    [Taking Notes]

                                             13
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 24 of 70 Page ID #:2151



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 11

 3

 4          The next phase of the trial will now begin. First, each side

 5    may make an opening statement. An opening statement is not evidence.

 6    It is simply an outline to help you understand what that party

 7    expects the evidence will show. A party is not required to make an

 8    opening statement.

 9          The government will then present evidence and counsel for the
10    defendant may cross examine. Then, if the defendant chooses to offer
11    evidence, counsel for the government may cross examine.
12          After the evidence has been presented, I will instruct you on
13    the law that applies to the case and the attorneys will make closing
14    arguments.
15          After that, you will go to the jury room to deliberate on your
16    verdict.
17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 1.11 (2010 ed.)

28    [Outline of Trial]

                                             14
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 25 of 70 Page ID #:2152



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 12

 3

 4          A language other than English will be used for some evidence

 5    during this trial.     When a witness testifies in another language,

 6    the witness will do so through an official court interpreter.

 7          The evidence you are to consider and on which you must base

 8    your decision is only the English-language translation provided

 9    through the official court translators. Although some of you may
10    know the non-English language used, you must disregard any meaning
11    of the non-English words that differs from the official translation.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 1.12 (2010 ed.)

28    [Jury to Be Guided by English Translation/Interpretation]

                                             15
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 26 of 70 Page ID #:2153



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 13

 3

 4          Although the defendants are being tried together, you must give

 5    separate consideration to each defendant. In doing so, you must

 6    determine which evidence in the case applies to each defendant,

 7    disregarding any evidence admitted solely against the other

 8    defendant. The fact that you may find one of the defendants guilty

 9    or not guilty should not control your verdict as to any other
10    defendant.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 1.13 (2010 ed.)

28    [Separate Consideration For Each Defendant]

                                             16
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 27 of 70 Page ID #:2154



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 14

 3

 4          During the trial, I may need to take up legal matters with the

 5    attorneys privately, either by having a conference at the bench when

 6    the jury is present in the courtroom, or by calling a recess. Please

 7    understand that while you are waiting, we are working. The purpose

 8    of these conferences is not to keep relevant information from you,

 9    but to decide how certain evidence is to be treated under the rules
10    of evidence and to avoid confusion and error.
11          Of course, we will do what we can to keep the number and length
12    of these conferences to a minimum. I may not always grant an
13    attorney’s request for a conference. Do not consider my granting or
14    denying a request for a conference as any indication of my opinion
15    of the case or what your verdict should be.
16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 1.16 (2010 ed.)

28    [Bench Conferences and Recesses]

                                             17
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 28 of 70 Page ID #:2155



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 15

 3

 4          At the End of Each Day of the Case:

 5          As I indicated before this trial started, you as jurors will

 6    decide this case based solely on the evidence presented in this

 7    courtroom. This means that, after you leave here for the night, you

 8    must not conduct any independent research about this case, the

 9    matters in the case, the legal issues in the case, or the
10    individuals or other entities involved in the case. This is
11    important for the same reasons that jurors have long been instructed
12    to limit their exposure to traditional forms of media information
13    such as television and newspapers. You also must not communicate
14    with anyone, in any way, about this case. And you must ignore any
15    information about the case that you might see while browsing the
16    internet or your social media feeds.
17

18          At the Beginning of Each Day of the Case:

19          As I reminded you yesterday and continue to emphasize to you

20    today, it is important that you decide this case based solely on the

21    evidence and the law presented here. So you must not learn any

22    additional information about the case from sources outside the

23    courtroom. To ensure fairness to all parties in this trial, I will

24    now ask each of you whether you have learned about or shared any

25    information about this case outside of this courtroom, even if it

26    was accidental.

27           (in open court): if you think that you might have done so,

28    please let me know now by raising your hand. [Wait for a show of

                                             18
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 29 of 70 Page ID #:2156



 1    hands]. I see no raised hands; however, if you would prefer to talk

 2    to the court privately in response to this question, please notify a

 3    member of the court’s staff at the next break. Thank you for your

 4    careful adherence to my instructions.

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 2.1 (2010 ed.)

28    [Cautionary Instruction]

                                             19
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 30 of 70 Page ID #:2157



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 16

 3

 4          [if applicable]

 5          The parties have agreed to certain facts that have been stated

 6    to you. Those facts are now conclusively established.

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 2.3 (2010 ed.)

28    [Stipulations of Fact]

                                             20
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 31 of 70 Page ID #:2158



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 17

 3

 4          I have to decided to accept the facts that [insert fact

 5    noticed], even though no evidence was presented on this point.             You

 6    may accept these facts as true, but you are not required to do so.

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 2.4 (2010 ed.)

28    [Judicial Notice]

                                             21
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 32 of 70 Page ID #:2159



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 18

 3

 4          You are about to hear testimony of a witness who will be

 5    testifying in the Mandarin language.        Witnesses who do not speak

 6    English or are more proficient in another language testify through

 7    an official court interpreter.       Although some of you may know the

 8    Mandarin language, it is important that all jurors consider the same

 9    evidence.    Therefore, you must accept the interpreter’s translation
10    of the witness’s testimony.       You must disregard any different
11    meaning.
12

13          You must not make any assumptions about a witness or party
14    based solely on the fact that an interpreter was used.
15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 2.9 (2010 ed.)

28    [Foreign Language Testimony]

                                             22
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 33 of 70 Page ID #:2160



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 19

 3

 4          Members of the jury, now that you have heard all the evidence,

 5    it is my duty to instruct you on the law that applies to this case.

 6    A copy of these instructions will be available in the jury room for

 7    you to consult.

 8          It is your duty to weigh and to evaluate all the evidence

 9    received in the case and, in that process, to decide the facts. It
10    is also your duty to apply the law as I give it to you to the facts
11    as you find them, whether you agree with the law or not. You must
12    decide the case solely on the evidence and the law. Do not allow
13    personal likes or dislikes, sympathy, prejudice, fear, or public
14    opinion to influence you. You should also not be influenced by any
15    person’s race, color, religious beliefs, national ancestry, sexual
16    orientation, gender identity, gender, or economic circumstances.
17    Also, do not allow yourself to be influenced by personal likes or
18    dislikes, sympathy, prejudice, fear, public opinion, or biases,

19    including unconscious biases. Unconscious biases are stereotypes,

20    attitudes, or preferences that people may consciously reject but may

21    be expressed without conscious awareness, control, or intention. You

22    will recall that you took an oath promising to do so at the

23    beginning of the case.

24          You must follow all these instructions and not single out some

25    and ignore others; they are all important. Please do not read into

26    these instructions, or into anything I may have said or done, any

27    //

28    //

                                             23
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 34 of 70 Page ID #:2161



 1    suggestion as to what verdict you should return -- that is a matter

 2    entirely up to you.

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 3.1 (2010 ed.)

28    [Duties of the Jury to Find Facts and Follow Law]

                                             24
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 35 of 70 Page ID #:2162



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 20

 3

 4          The indictment is not evidence. Each defendant has pleaded not

 5    guilty to each of the charges. Each defendant is presumed to be

 6    innocent unless and until the government proves the defendant guilty

 7    beyond a reasonable doubt. In addition, the defendant does not have

 8    to testify or present any evidence to prove innocence. The

 9    government has the burden of proving every element of the charges
10    beyond a reasonable doubt.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26    Ninth Circuit Model Criminal Jury Instructions, No. 3.2 (2010 ed.)

27    [Charge Against Defendant Not Evidence -- Presumption of Innocence -

28    - Burden of Proof]

                                             25
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 36 of 70 Page ID #:2163



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 22

 3

 4          The evidence you are to consider in deciding what the facts are

 5    consists of:

 6          (1) the sworn testimony of any witness;

 7          (2) the exhibits received in evidence; and

 8          (3) any facts to which the parties have agreed.

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 3.6 (2010 ed.)

28    [What Is Evidence]

                                             26
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 37 of 70 Page ID #:2164



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 23

 3

 4           In reaching your verdict you may consider only the testimony

 5    and exhibits received in evidence. The following things are not

 6    evidence and you may not consider them in deciding what the facts

 7    are:

 8           1. Questions, statements, objections, and arguments by the

 9    lawyers are not evidence. The lawyers are not witnesses. Although
10    you must consider a lawyer’s questions to understand the answers of
11    a witness, the lawyer’s questions are not evidence. Similarly, what
12    the lawyers have said in their opening statements, closing
13    arguments, and at other times is intended to help you interpret the
14    evidence, but it is not evidence. If the facts as you remember them
15    differ from the way the lawyers state them, your memory of them
16    controls.
17           2. Any testimony that I have excluded, stricken, or instructed
18    you to disregard is not evidence. [In addition, some evidence was

19    received only for a limited purpose; when I have instructed you to

20    consider certain evidence in a limited way, you must do so.]

21           3. Anything you may have seen or heard when the court was not

22    in session is not evidence. You are to decide the case solely on the

23    evidence received at the trial.

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 3.7 (2010 ed.)

28    [What Is Not Evidence]

                                             27
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 38 of 70 Page ID #:2165



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 24

 3

 4          Evidence may be direct or circumstantial. Direct evidence is

 5    direct proof of a fact, such as testimony by a witness about what

 6    that witness personally saw or heard or did. Circumstantial evidence

 7    is indirect evidence, that is, it is proof of one or more facts from

 8    which you can find another fact.

 9          You are to consider both direct and circumstantial evidence.
10    Either can be used to prove any fact. The law makes no distinction
11    between the weight to be given to either direct or circumstantial
12    evidence. It is for you to decide how much weight to give to any
13    evidence.
14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 3.8 (2010 ed.)

28    [Direct and Circumstantial Evidence]

                                             28
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 39 of 70 Page ID #:2166



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 25

 3

 4          In deciding the facts in this case, you may have to decide

 5    which testimony to believe and which testimony not to believe. You

 6    may believe everything a witness says, or part of it, or none of it.

 7          In considering the testimony of any witness, you may take into

 8    account:

 9          (1)   the witness’s opportunity and ability to see or hear or
10    know the things testified to;
11          (2)   the witness’s memory;
12          (3)   the witness’s manner while testifying;
13          (4)   the witness’s interest in the outcome of the case, if any;
14          (5)   the witness’s bias or prejudice, if any;
15          (6)   whether other evidence contradicted the witness’s
16    testimony;
17          (7)   the reasonableness of the witness’s testimony in light of
18    all the evidence; and

19          (8)   any other factors that bear on believability.

20          The weight of the evidence as to a fact does not necessarily

21    depend on the number of witnesses who testify. What is important is

22    how believable the witnesses were, and how much weight you think

23    their testimony deserves.

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 3.9 (2010 ed.)

28    [Credibility of Witnesses]

                                             29
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 40 of 70 Page ID #:2167



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 26

 3

 4          You are here only to determine whether each defendant is guilty

 5    or not guilty of the charges in the indictment. The defendants are

 6    not on trial for any conduct or offenses not charged in the

 7    indictment.

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 3.10 (2010 ed.)

28    [Activities Not Charged] [modified for multiple defendants]

                                             30
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 41 of 70 Page ID #:2168



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 27

 3

 4          A separate crime is charged against one or more of the

 5    defendants in each count. The charges have been joined for trial.

 6    You must decide the case of each defendant on each crime charged

 7    against that defendant separately. Your verdict on any count as to

 8    any defendant should not control your verdict on any other count or

 9    as to any other defendant.
10          All the instructions apply to each defendant and to each count
11    unless I specify otherwise.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 3.13 (2010 ed.)

28    [Separate Consideration of Multiple Counts -- Multiple Defendants]

                                             31
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 42 of 70 Page ID #:2169



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 28

 3

 4          The fact that a defendant is a corporation or limited liability

 5    company (“LLC”) should not affect your verdict. Under the law

 6    corporations and LLCs are considered persons and all persons are

 7    equal before the law. A corporation or LLC is entitled to the same

 8    fair and conscientious consideration by you as any other person.

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 3.16 (2010 ed.)

28    [Corporate Defendant] [modified for generic reference]

                                             32
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 43 of 70 Page ID #:2170



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 29

 3

 4          You have heard testimony of witnesses who testified in the

 5    Mandarin language.     Witnesses who do not speak English or are more

 6    proficient in another language testify through an official

 7    interpreter.    Although some of you may know the Mandarin language,

 8    it is important that all jurors consider the same evidence.

 9    Therefore, you must accept the interpreter’s translation of the
10    witness’s testimony.      You must disregard any different meaning.
11

12          You must not make any assumptions about a witness or a party
13    based solely on the fact that an interpreter was used.
14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 3.17 (2010 ed.)

28    [Foreign Language Testimony] [modified for reference to Mandarin]

                                             33
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 44 of 70 Page ID #:2171



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 30

 3

 4          The indictment charges that the offenses alleged in Counts 1

 5    through 24 were committed “on or about” a certain date.

 6          Although it is necessary for the government to prove beyond a

 7    reasonable doubt that the offenses were committed on dates

 8    reasonably near the dates alleged in Counts 1 through 24 of the

 9    indictment, it is not necessary for the government to prove that
10    each offense was committed precisely on the date charged.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 3.18 (2010 ed.)

28    [On or About -- Defined] [modified for multiple counts]

                                             34
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 45 of 70 Page ID #:2172



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 31

 3

 4          The indictment alleges that approximate amounts of money were

 5    involved in the crimes charged. It is not necessary for the

 6    government to prove the exact or precise amounts of money alleged in

 7    the indictment.

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26    O’Malley, Grenig & Lee, Fed. Jury Practice and Instr. § 13.06 (6th

27    ed.) [Approximate Amount -- Explained] [modified for this case];

28    Ramsey v. United States, 245 F.2d 295, 297 (9th Cir. 1957).

                                             35
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 46 of 70 Page ID #:2173



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 32

 3          [if applicable]

 4

 5          You have heard evidence that a defendant committed other

 6    crimes, wrongs, or acts not charged here. You may consider this

 7    evidence only for its bearing, if any, on the question of the

 8    defendant’s intent, motive, opportunity, preparation, plan,

 9    knowledge, identity, absence of mistake, or absence of accident, and
10    for no other purpose. You may not consider this evidence as evidence
11    of guilt of the crime for which the defendant is now on trial.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 4.3 (2010 ed.)

28    [Other Crimes, Wrongs or Acts of Defendant]

                                             36
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 47 of 70 Page ID #:2174



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 33

 3          [if applicable]

 4          You have heard evidence during trial about a report published

 5    by Dupré Analytics about China Zhongwang Holdings, Limited.            I

 6    instruct you that the information related to the Dupré Analytics

 7    Report is admitted only for the purpose of explaining the actions of

 8    others in response to the release of the report, and, therefore, you

 9    must consider it only for the limited purpose and not for any other
10    purpose.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 2.12 (2010 ed.)

28    [Evidence for a Limited Purpose]

                                             37
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 48 of 70 Page ID #:2175



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 34

 3

 4          [if applicable]

 5          You have heard evidence that [name of witness], a witness,

 6    [specify basis for impeachment]. You may consider this evidence in

 7    deciding whether or not to believe this witness and how much weight

 8    to give to the testimony of this witness.

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 4.8 (2010 ed.)

28    [Impeachment Evidence]

                                             38
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 49 of 70 Page ID #:2176



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 35

 3          [if applicable]

 4

 5          You have heard testimony from a witness who received a promise

 6    from the government not to use the witness’s testimony or any

 7    evidence derived therefrom in a later prosecution of that witness.

 8          You have heard testimony from a cooperating defendant who

 9    pleaded guilty to a crime arising out of the same events for which
10    the defendants are on trial.       This guilty plea is not evidence
11    against the defendant, and you may consider it only in determining
12    this witness’s believability.
13          For these reasons, in evaluating the testimony of these
14    witnesses, you should consider the extent to which or whether the
15    witnesses’ testimony may have been influenced by this factor. In
16    addition, you should examine the testimony of these witnesses with
17    greater caution than that of other witnesses.
18

19

20

21

22

23

24

25    Ninth Circuit Model Criminal Jury Instructions, No. 4.9 (2010 ed.)

26    [Testimony of Witnesses Involving Special Circumstances -- Immunity,

27    Benefits, Accomplice, Plea] [modified for cooperating defendant and

28    witnesses who have received derivative use immunity]

                                             39
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 50 of 70 Page ID #:2177



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 36

 3

 4          You have heard testimony from persons who, because of education

 5    or experience, were permitted to state opinions and the reasons for

 6    their opinions.

 7          Such opinion testimony should be judged like any other

 8    testimony. You may accept it or reject it, and give it as much

 9    weight as you think it deserves, considering the witness’s education
10    and experience, the reasons given for the opinion, and all the other
11    evidence in the case.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 4.14 (2010 ed.)

28    [Opinion Evidence -- Expert Witness]

                                             40
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 51 of 70 Page ID #:2178



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 37

 3          [if applicable]

 4          During the trial, certain charts and summaries were shown to

 5    you in order to help explain the evidence in the case. These charts

 6    and summaries were not admitted into evidence and will not go into

 7    the jury room with you. They are not themselves evidence or proof of

 8    any facts. If they do not correctly reflect the facts or figures

 9    shown by the evidence in the case, you should disregard these charts
10    and summaries and determine the facts from the underlying evidence.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 4.16 (2010 ed.)

28    [Charts and Summaries Not Admitted Into Evidence]

                                             41
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 52 of 70 Page ID #:2179



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 38

 3          [if applicable]

 4          Certain charts and summaries have been admitted into evidence.

 5    Charts and summaries are only as good as the underlying supporting

 6    material. You should, therefore, give them only such weight as you

 7    think the underlying material deserves.

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 4.17(2010 ed.)

28    [Charts and Summaries Admitted Into Evidence]

                                             42
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 53 of 70 Page ID #:2180



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 42

 3

 4          A conspiracy may continue for a long period of time and may

 5    include the performance of many transactions. It is not necessary

 6    that all members of the conspiracy join it at the same time, and one

 7    may become a member of a conspiracy without full knowledge of all

 8    the details of the unlawful scheme or the names, identities, or

 9    locations of all of the other members.
10          Even though a defendant did not directly conspire with other

11    defendants or other conspirators in the overall scheme, the

12    defendant has, in effect, agreed to participate in the conspiracy if

13    the government proves each of the following beyond a reasonable

14    doubt:

15          First, that the defendant directly conspired with one or more

16    conspirators to carry out at least one of the objects of the

17    conspiracy, with all of you agreeing on the object of the conspiracy

18    which the conspirators agreed to commit;

19          Second, that the defendant knew or had reason to know that

20    other conspirators were involved with those with whom the defendant

21    directly conspired; and

22          Third, that the defendant had reason to believe that whatever

23    benefits the defendant might get from the conspiracy were probably

24    dependent upon the success of the entire venture.

25    //

26    //

27    //

28    //

                                             43
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 54 of 70 Page ID #:2181



 1    It is not a defense that a person’s participation in a conspiracy

 2    was minor or for a short period of time.

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 8.23 (2010 ed.)

28    [Conspiracy -- Knowledge and Association with Other Conspirators]

                                             44
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 55 of 70 Page ID #:2182



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 45

 3

 4          Each defendant is charged in Counts 2 through 10 of the

 5    indictment with wire fraud, in violation of Section 1343 of Title 18

 6    of the United States Code. In order for a defendant to be found

 7    guilty of that charge, the government must prove each of the

 8    following elements beyond a reasonable doubt:

 9          First, the defendant knowingly participated in, devised, or
10    intended to devise a scheme or plan to defraud, or a scheme or plan

11    for obtaining money or property by means of false or fraudulent

12    pretenses, representations, or promises, or omitted facts.

13    Deceitful statements of half-truths may constitute false or

14    fraudulent representations;

15          Second, the statements made or facts omitted as part of the

16    scheme were material; that is, they had a natural tendency to

17    influence, or were capable of influencing, a person to part with

18    money or property;

19          Third, the defendant acted with the intent to defraud, that is,

20    the intent to deceive and cheat; and

21          Fourth, the defendant used, or caused to be used, an interstate

22    or foreign wire communication to carry out or attempt to carry out

23    an essential part of the scheme.

24          In determining whether a scheme to defraud exists, you may

25    consider not only the defendant’s words and statements, but also the

26    circumstances in which they are used as a whole.

27          To convict a defendant of wire fraud based on the omissions of

28    a material fact, you must find that defendant had a duty to disclose

                                             45
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 56 of 70 Page ID #:2183



 1    the omitted fact arising out of a relationship of trust. That duty

 2    can arise either out of a formal fiduciary relationship, or an

 3    informal, trusting relationship in which one party acts for the

 4    benefit of another and induces the trusting party to relax the care

 5    and vigilance which it would ordinarily exercise.

 6          A wiring is caused when one knows that a wire will be used in

 7    the ordinary course of business or when one can reasonably foresee

 8    such use.

 9          It need not have been reasonably foreseeable to the defendant
10    that the wire communication would be interstate or foreign in

11    nature. Rather, it must have been reasonably foreseeable to the

12    defendant that some wire communication would occur in furtherance of

13    the scheme, and an interstate or foreign wire communication must

14    have actually occurred in furtherance of the scheme.

15          The government is not required to prove that the scheme caused

16    an actual loss of money or property.

17

18

19

20

21

22

23    Ninth Circuit Model Criminal Jury Instructions, No. 8.124 (2010 ed.)

24    [Wire Fraud -- Elements]; United States v. Oren, 893 F.2d 1057, 1061

25    (9th Cir. 1990)(federal wire fraud statute does not require

26    government to show that defendant “caused an actual loss of money or

27    property”); United States v. Telink, Inc., 910 F.2d 598, 599-600

28    (9th Cir. 1990)(same for mail fraud statute).

                                             46
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 57 of 70 Page ID #:2184



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 46

 3

 4          If you decide that the defendant was a member of a scheme to

 5    defraud and that the defendant had the intent to defraud, the

 6    defendant may be responsible for other co-schemers’ actions during

 7    the course of and in furtherance of the scheme, even if the

 8    defendant did not know what they said or did.

 9          For a defendant to be guilty of an offense committed by a co-
10    schemer in furtherance of the scheme, the offense must be one that
11    the defendant could reasonably foresee as a necessary and natural
12    consequence of the scheme to defraud.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 8.122 (2010 ed.)

28    [Scheme to Defraud -- Vicarious Liability]

                                             47
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 58 of 70 Page ID #:2185



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 47

 3

 4          The defendants are charged in Counts 11 through 17 of the

 5    indictment with passing a false or fraudulent document, specifically

 6    a U.S. Customs and Border Patrol (“CBP”) Form 7501, through a

 7    customhouse of the United States, in violation of Section 545 of

 8    Title 18 of the United States Code. In order for a defendant to be

 9    found guilty of that charge, the government must prove each of the
10    following elements beyond a reasonable doubt:

11          First, the defendant knowingly passed a document, specifically

12    a CBP Form 7501, through a customhouse of the United States;

13          Second, the defendant knew that the CBP Form 7501 was false or

14    fraudulent;

15          Third, the defendant acted willfully with intent to defraud the

16    United States; and

17          Fourth, the CBP Form 7501 had a natural tendency to influence,

18    or was capable of influencing, action by the United States.

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 8.36 (2010 ed.)

28    [Passing False Documents Through Customhouse -- Elements]

                                             48
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 59 of 70 Page ID #:2186



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 50

 3

 4          An act is done knowingly if the defendant is aware of the act

 5    and does not act through ignorance, mistake, or accident. You may

 6    consider evidence of the defendant’s words, acts, or omissions,

 7    along with all the other evidence, in deciding whether the defendant

 8    acted knowingly.

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Jury Instructions, No. 5.7 (2010 ed.) [Knowingly

28    -- Defined]

                                             49
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 60 of 70 Page ID #:2187



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 53

 3

 4          The Perfectus defendants are charged in Counts 18 through 24 of

 5    the indictment with international promotional money laundering, in

 6    violation of Section 1956(a)(2)(A) of Title 18 of the United States

 7    Code. In order for a defendant to be found guilty of that charge,

 8    the government must prove each of the following elements beyond a

 9    reasonable doubt:
10          First, the defendant transported or intended to transport money

11    to a place in the United States from or through a place outside the

12    United States; and

13          Second, the defendant acted with the intent to promote the

14    carrying on of wire fraud, in violation of Section 1343 of Title 18

15    of the United States Code, or passing false or fraudulent papers

16    through a customshouse, in violation of Section 545 of Title 18 of

17    the United States Code, with all of you agreeing to whether the

18    defendant intended to promote the carrying on if wire fraud or

19    passing false or fraudulent papers through a customhouse, or both.

20          .

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 8.148 (2010 ed.)

28    [International Promotional Laundering -- Elements]

                                             50
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 61 of 70 Page ID #:2188



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 54

 3

 4          A defendant may be found guilty of a particular crime, even if

 5    the defendant personally did not commit the act or acts constituting

 6    the crime but aided and abetted in its commission. To “aid and abet”

 7    means intentionally to help someone else commit a crime. To prove a

 8    defendant guilty of committing a particular crime by aiding and

 9    abetting, the government must prove each of the following beyond a
10    reasonable doubt:
11          First, someone else committed the crime;
12          Second, the defendant aided, counseled, commanded, induced or
13    procured that person with respect to at least one element of the
14    crime;
15          Third, the defendant acted with the intent to facilitate the
16    crime; and
17          Fourth, the defendant acted before the crime was completed.
18          It is not enough that the defendant merely associated with the

19    person committing the crime, or unknowingly or unintentionally did

20    things that were helpful to that person, or was present at the scene

21    of the crime. The evidence must show beyond a reasonable doubt that

22    the defendant acted with the knowledge and intention of helping that

23    person commit the crime of wire fraud, passing false and fraudulent

24    papers through the customhouse, or international promotional money.

25          A defendant acts with the intent to facilitate the crime when

26    the defendant actively participates in a criminal venture with

27    advance knowledge of the crime and having acquired that knowledge

28    when the defendant still had a realistic opportunity to withdraw

                                             51
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 62 of 70 Page ID #:2189



 1    from the crime.

 2          The government is not required to prove precisely which

 3    defendant actually committed the crime and which defendant aided and

 4    abetted.

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 5.1 (2010 ed.)

28    [Aiding and Abetting] [modified for generic reference]

                                             52
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 63 of 70 Page ID #:2190



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 55

 3

 4          If charged with the offense of wire fraud, passing false or

 5    fraudulent papers through customshouse, or international promotional

 6    money laundering, a defendant may be guilty even if the defendant

 7    did not personally commit the acts constituting the crime if the

 8    defendant willfully caused an act to be done that if directly

 9    performed by it would be an offense against the United States.             A
10    defendant who puts in motion or causes the commission of an

11    indispensable element of the offense may be found guilty as if he

12    had committed the element itself.

13          Defendants Perfectus Aluminium, Inc. and Perfectus Aluminum

14    Acquisitions LLC are charged with aiding and abetting liability in

15    connection with the offenses of wire fraud, passing false or

16    fraudulent papers through customshouse, and international

17    promotional money laundering—Counts Two through Twenty-

18    Four.   Defendants Scuderia Development LLC, 1001 Doubleday LLC,

19    Von Karman – Main Street, LLC, and 10681 Production Avenue, LLC are

20    charged only with aiding and abetting liability in connection with

21    the offenses of wire fraud and passing false or fraudulent papers

22    through customshouse—Counts Two through Seventeen.

23

24

25

26    Ninth Circuit Model Criminal Jury Instructions, No. 5.1A (2010 ed.;

27    approved 9/2019) [Aiding and Abetting] (modified to reflect charges

28    in the indictment)

                                             53
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 64 of 70 Page ID #:2191



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 59

 3

 4          When you begin your deliberations, elect one member of the jury

 5    as your foreperson who will preside over the deliberations and speak

 6    for you here in court. You will then discuss the case with your

 7    fellow jurors to reach agreement if you can do so. Your verdict,

 8    whether guilty or not guilty, must be unanimous.

 9          Each of you must decide the case for yourself, but you should
10    do so only after you have considered all the evidence, discussed it
11    fully with the other jurors, and listened to the views of your
12    fellow jurors.
13          Do not be afraid to change your opinion if the discussion
14    persuades you that you should. But do not come to a decision simply
15    because other jurors think it is right.
16          It is important that you attempt to reach a unanimous verdict
17    but, of course, only if each of you can do so after having made your
18    own conscientious decision. Do not change an honest belief about the

19    weight and effect of the evidence simply to reach a verdict.

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 7.1 (2010 ed.)

28    [Duty to Deliberate]

                                             54
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 65 of 70 Page ID #:2192



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 60

 3

 4          Because you must base your verdict only on the evidence

 5    received in the case and on these instructions, I remind you that

 6    you must not be exposed to any other information about the case or

 7    to the issues it involves. Except for discussing the case with your

 8    fellow jurors during your deliberations:

 9          Do not communicate with anyone in any way and do not let anyone
10    else communicate with you in any way about the merits of the case or
11    anything to do with it. This restriction includes discussing the
12    case in person, in writing, by phone, tablet, computer, or any other
13    means, via email, text messaging, or any Internet chat room, blog,
14    website or any other forms of social media. This restriction applies
15    to communicating with your family members, your employer, the media
16    or press, and the people involved in the trial. If you are asked or
17    approached in any way about your jury service or anything about this
18    case, you must respond that you have been ordered not to discuss the

19    matter and to report the contact to the court.

20          Do not read, watch, or listen to any news or media accounts or

21    commentary about the case or anything to do with it; do not do any

22    research, such as consulting dictionaries, searching the Internet or

23    using other reference materials; and do not make any investigation

24    or in any other way try to learn about the case on your own.

25          The law requires these restrictions to ensure the parties have

26    a fair trial based on the same evidence that each party has had an

27    opportunity to address. A juror who violates these restrictions

28    jeopardizes the fairness of these proceedings[, and a mistrial could

                                             55
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 66 of 70 Page ID #:2193



 1    result that would require the entire trial process to start over].

 2    If any juror is exposed to any outside information, please notify

 3    the court immediately.

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 7.2 (2010 ed.)

28    [Consideration of Evidence -- Conduct of the Jury]

                                             56
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 67 of 70 Page ID #:2194



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 61

 3

 4          Some of you have taken notes during the trial. Whether or not

 5    you took notes, you should rely on your own memory of what was said.

 6    Notes are only to assist your memory. You should not be overly

 7    influenced by your notes or those of your fellow jurors.

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 7.3 (2010 ed.)

28    [Use of Notes]

                                             57
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 68 of 70 Page ID #:2195



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 62

 3

 4          The punishment provided by law for this crime is for the court

 5    to decide. You may not consider punishment in deciding whether the

 6    government has proved its case against the defendant beyond a

 7    reasonable doubt.

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 7.4 (2010 ed.)

28    [Jury Consideration of Punishment]

                                             58
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 69 of 70 Page ID #:2196



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 63

 3

 4          A verdict form has been prepared for you. After you have

 5    reached unanimous agreement on a verdict, your foreperson should

 6    complete the verdict form according to your deliberations, sign and

 7    date it, and advise the clerk that you are ready to return to the

 8    courtroom.

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 7.5 (2010 ed.)

28    [Verdict Form]

                                             59
     Case 2:19-cr-00282-RGK Document 237 Filed 08/05/21 Page 70 of 70 Page ID #:2197



 1                           COURT’S INSTRUCTION NO. _____

 2                         JOINT PROPOSED INSTRUCTION NO. 64

 3

 4          If it becomes necessary during your deliberations to

 5    communicate with me, you may send a note through the clerk, signed

 6    by any one or more of you. No member of the jury should ever attempt

 7    to communicate with me except by a signed writing, and I will

 8    respond to the jury concerning the case only in writing or here in

 9    open court. If you send out a question, I will consult with the
10    lawyers before answering it, which may take some time. You may
11    continue your deliberations while waiting for the answer to any
12    question. Remember that you are not to tell anyone -- including me -
13    - how the jury stands, numerically or otherwise, on any question
14    submitted to you, including the question of the guilt of the
15    defendant, until after you have reached a unanimous verdict or have
16    been discharged.
17

18

19

20

21

22

23

24

25

26

27    Ninth Circuit Model Criminal Jury Instructions, No. 7.6 (2010 ed.)

28    [Communication with Court]

                                             60
